ORDER

PER CURIAM.
Defendant, Cletus Blackwell, appeals the judgment upon his conviction by a jury of careless and imprudent driving, a class A misdemeanor, in violation of § 304.010.1 RSMo 1994. He was sentenced to 45 days imprisonment and a $500 fine. We affirm.
We have reviewed the briefs and the record on appeal and find the claims of error are without merit. An opinion reciting the facts and principles of law would have no prece-*486dential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).